USCA11 Case: 21-14023     Date Filed: 08/25/2022    Page: 1 of 12




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14023
                   Non-Argument Calendar
                   ____________________

WILLIAM R. TINNERMAN,
                                              Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:19-cv-01429-TJC-PDB
                   ____________________
USCA11 Case: 21-14023        Date Filed: 08/25/2022     Page: 2 of 12




2                      Opinion of the Court                 21-14023


Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        William R. Tinnerman, a counseled plaintiff, appeals the
dismissal of his amended complaint against the government in
which he sought judicial review of and relief from a certification
that he had seriously delinquent tax debts for certain years. The
government, in turn, moves to dismiss the appeal in part, and for
summary affirmance in part. It also moves to stay the briefing
schedule. Tinnerman has, in response, filed three motions for
sanctions regarding the motions for partial dismissal, partial
summary affirmance, and the motion to stay the briefing schedule.
Because we agree with the government that two of Tinnerman’s
claims have been mooted by the government’s recent write-off of
his tax liabilities and its reversal of the certification of seriously
delinquent tax debt, we grant the government’s motion to dismiss
those claims. And because we agree that Tinnerman’s last two
claims are barred by sovereign immunity, we summarily affirm the
district court’s decision on those claims as well.
                            I.     Background
      In 2019, Tinnerman filed the present counseled action
against the United States in the Middle District of Florida.
Ultimately, Tinnerman alleged that he was entitled to: (1) judicial
review of the actions the IRS took with respect to his liabilities for
tax years 1999 through 2002, and a request that the district court
USCA11 Case: 21-14023             Date Filed: 08/25/2022         Page: 3 of 12




21-14023                   Opinion of the Court                                 3

void or reverse decisions made by, inter alia, the U.S. Tax Court;
(2) a refund of taxes that were allegedly assessed erroneously and
collected by the Internal Revenue Service (“IRS”) for tax years 1999
and 2000; and (3) a determination that the IRS’s Notice of
Certification of Seriously Delinquent Tax Debt to the State
Department was erroneous and reversal of that certification.
       Tinnerman raised four claims for relief. In the first
(“Claim I”), he alleged that the IRS violated his due process rights
when officials denied him an appeal hearing for decisions it made
on the 1999–2002 tax years, relied on incorrect filings to determine
that he owed taxable income, and denied him the opportunity to
challenge the incorrect filings before the agency, meaning he had
to challenge them before the tax court.1 In his second (“Claim II”),
Tinnerman alleged that the IRS erroneously certified that his tax
debt was seriously delinquent for the years 1999–2002, as he did not

1
  According to court records, the Tax Court case Tinnerman referred to
resolved two petitions he had previously filed concerning certain IRS
determinations for the years 1999–2002. See Tinnerman v. Comm’r of
Internal Revenue, T.C. Memo. 2006-250, 2006 WL 3299074 (November 14,
2006). The Tax Court ultimately issued a decision for the IRS and found that:
(i) he had committed tax fraud for 1999, 2000, and 2001, and was liable for the
deficiencies in his income tax for those years; (ii) he fraudulently intended to
understate his income on his taxes for 1999–2001; (iii) he was liable for
additions to his tax liability (5% of the taxes owed for each month he failed to
pay with a 25% cap) for failure to file an income tax return for 1999 through
2002; and (iv) he was subject to penalties for filing a frivolous petition. Id. at
*4–*7.
USCA11 Case: 21-14023           Date Filed: 08/25/2022       Page: 4 of 12




4                         Opinion of the Court                    21-14023

have legally enforceable tax debt; the notice of certification of the
delinquency to the State Department 2 was untimely,
unauthorized, and invalid; and the notice violated his due process
rights, especially considering it was issued without statutory
authority. In his third (“Claim III”), Tinnerman alleged that he was
not required to file returns for 1999 or 2000 and was not notified
otherwise, and he erroneously self-assessed $2,449.00 in taxes in
1999, meaning that he did not owe taxes for that year and should
have had that amount refunded. For his fourth claim (“Claim IV”),
Tinnerman alleged that he had made the same mistake in 2000 and
was owed a $2,629.00 refund of the amount he paid.
      The government responded by moving to dismiss
Tinnerman’s amended complaint. It argued that the district court
lacked jurisdiction over Counts I, III, and IV based on the Anti-
Injunction Act, 26 U.S.C. § 7421, Declaratory Judgment Act, 28
U.S.C. § 2201 and because Tinnerman had not established that the
government had waived sovereign immunity for tax suits, 29
U.S.C. § 1346(a)(1). Additionally, the government argued that
Count II failed to state a claim upon which relief could be granted
under 26 U.S.C. § 7345 because, even taking his allegations as true,
Tinnerman’s debt to the IRS qualified as “seriously delinquent tax

2
 The IRS can certify seriously delinquent tax debt to the State Department so
the Department knows to deny the renewal of or revoke a debtor’s passport.
See IRS, Revocation or Denial of Passport in Case of Certain Unpaid Taxes
(Aug. 22, 2022), https://www.irs.gov/businesses/small-businesses-self-
employed/revocation-or-denial-of-passport-in-case-of-certain-unpaid-taxes
USCA11 Case: 21-14023           Date Filed: 08/25/2022       Page: 5 of 12




21-14023                  Opinion of the Court                             5

debt” under 26 U.S.C. § 7345. After a series of replies and
responses, the district court agreed with the government,
dismissing all four claims, and denying Timmerman’s request for
leave to file a second amended complaint. Tinnerman timely
appealed.
         The government moved to dismiss the appeal for lack of
subject-matter jurisdiction as to Claims I and II, for summary
affirmance as to Claims III and IV, and to stay the briefing schedule.
With regard to Claims I and II, the government contended that the
claims were moot and should be dismissed because, following the
district court’s dismissal, the IRS wrote off Tinnerman’s tax
liabilities for 1999 through 2002 due to the expiration of the
statutory deadlines to collect them. The IRS also reversed the
certification of seriously delinquent tax debt to the State
Department. 3
      After responding to the government’s motions, Tinnerman
responded with three separate motions for sanctions.
       For ease of reference, we will first address the government’s
motion to dismiss in part, then its motion for summary affirmance
in part or to stay the briefing schedule, and finally Tinnerman’s
motions for sanctions.


3
 The government attached the transcripts reflecting these developments to its
motion to dismiss. We exercise our equitable authority to supplement the
record with the transcripts “in aid of making an informed decision.” Schwartz
v. Millon Air, Inc., 341 F.3d 1220, 1225 n.4 (11th Cir. 2003).
USCA11 Case: 21-14023        Date Filed: 08/25/2022      Page: 6 of 12




6                       Opinion of the Court                 21-14023

                                      I.
       For its motion to dismiss the appeal for lack of subject-
matter jurisdiction, as to Claims I and II, the government argues
that the appeal is moot as to those claims. The government asserts
that Claims I and II both relate to Tinnerman’s challenge to his
income tax liabilities for 1999 through 2002, with (a) Claim I
challenging the validity of those liabilities and seeking a declaration
regarding past actions of the IRS and Tax Court and (b) Claim II
challenging the related notice to the State Department regarding
Tinnerman’s certification as an individual having a seriously
delinquent tax debt. Because these liabilities were written off and
the State Department notice reversed, the government argues
these claims are moot and therefore, we lack jurisdiction to
adjudicate those claims. We agree.
      While Tinnerman opposes the government’s motion on
various procedural grounds, he does not provide a substantive
response concerning whether his appeal still presents an active case
or controversy as to Claims I and II.
       “Article III of the Constitution limits the jurisdiction of the
federal courts to the consideration of ‘Cases’ and ‘Controversies.’”
Al Najjar v. Ashcroft, 273 F.3d 1330, 1335 (11th Cir. 2001) (quoting
U.S. Const. art. III, § 2). “The doctrine of mootness derives directly
from the case-or-controversy limitation because an action that is
moot cannot be characterized as an active case or controversy.” Id.
(quotation omitted). “[A] case is moot when the issues presented
are no longer ‘live’ or the parties lack a legally cognizable interest
USCA11 Case: 21-14023         Date Filed: 08/25/2022     Page: 7 of 12




21-14023                Opinion of the Court                          7

in the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969).
“Put another way, a case is moot when it no longer presents a live
controversy with respect to which the court can give meaningful
relief.” Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep’t of
Health and Rehab., 225 F.3d 1208, 1217 (11th Cir. 2000) (alteration
adopted) (quotation omitted).
       “If events that occur subsequent to the filing of a lawsuit or
an appeal deprive the court of the ability to give the plaintiff or
appellant meaningful relief, then the case is moot and must be
dismissed.” Al Najjar, 273 F.3d 1336; see also United States v. Sec’y,
Fla. Dep’t of Corr., 778 F.3d 1223, 1228 (11th Cir. 2015) (“An appeal
is moot ‘when, by virtue of an intervening event, a court of appeals
cannot grant any effectual relief whatever in favor of the
appellant.’” (quoting Calderon v. Moore, 518 U.S. 149, 150 (1996))).
“Indeed, dismissal is required because mootness is jurisdictional.”
Al Najjar, 273 F.3d at 1336.
       Here, we grant the government’s motion to dismiss the
appeal in part for lack of subject-matter jurisdiction because the
appeal is moot as to Claims I and II. There is no longer a live
controversy. Count I involves a claim for an appeal of a tax
assessment for the 1999–2002 tax years that the IRS wrote off
because the collection deadline of I.R.C. § 6502(a) expired. Count
II is a request for reversal of a certification that the State
Department has already removed. There is no meaningful relief
we can grant because the relief requested—to appeal to change and
contest a tax assessment and to remove the “seriously delinquent”
USCA11 Case: 21-14023           Date Filed: 08/25/2022       Page: 8 of 12




8                         Opinion of the Court                    21-14023

classification from Tinnerman’s passport—has already been
granted. Because we lack jurisdiction, dismissal is required.
                                         II.
       For its motion for summary affirmance relating to Claims III
and IV, the government argues that the court lacks jurisdiction
because Tinnerman did not meet the requirements to qualify for a
sovereign immunity waiver under 28 U.S.C. § 1346(a)(1) because
Tinnerman had not made full payment of income taxes for the
years 1999 and 2000. 4
        Tinnerman opposes the government’s motion on various
procedural grounds. He also argues in his initial brief that Claims
III and IV sought to recover the sums paid for 1999 and 2000 that
were erroneously assessed, and the district court erred by finding
there was no subject-matter jurisdiction, as he was proceeding
under the Administrative Procedure Act (APA) and not under
28 U.S.C. § 1346. He also asserts that rather than dismissing his
case, the district court should have given him the opportunity to
file a second amended complaint.
       Summary disposition is appropriate where, among other
things, “the position of one of the parties is clearly right as a matter
of law so that there can be no substantial question as to the

4
  Alternatively, the government argues for the first time on appeal that the
district court lacked jurisdiction under 26 U.S.C. § 6512(a). We need not
discuss this alternative grounds for dismissal because we affirm the district
court’s dismissal on sovereign immunity grounds.
USCA11 Case: 21-14023          Date Filed: 08/25/2022        Page: 9 of 12




21-14023                 Opinion of the Court                             9

outcome of the case, or where, as is more frequently the case, the
appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969). 5
        We review de novo a district court’s dismissal of a complaint
for lack of subject-matter jurisdiction. Center v. Sec’y, Dep’t of
Homeland Sec., 895 F.3d 1295, 1299 (11th Cir. 2018). A federal
court is obligated to inquire into subject-matter jurisdiction sua
sponte whenever it may be lacking. Univ. of S. Ala. v. Am.
Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). We review de
novo the district court’s decision to deny leave to amend based on
futility. Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1236 (11th
Cir. 2008).
        We grant the government’s motion for summary affirmance
as to the dismissal of Claims III and IV because its position is clearly
correct as a matter of law. “The United States, as sovereign, is
immune from suit save as it consents to be sued.” United States v.
Sherwood, 312 U.S. 584, 586 (1941). “Absent a waiver, sovereign
immunity shields the Federal Government and its agencies from
suit.” JBP Acquisitions, LP v. U.S. ex rel. F.D.I.C., 224 F.3d 1260,
1263 (11th Cir. 2000). In 28 U.S.C. § 1346(a)(1), the government
has expressly waived its sovereign immunity for tax refund suits.
28 U.S.C. § 1346(a)(1) (authorizing “[a]ny civil action against the


5
 Fifth Circuit decisions issued prior to October 1, 1981, are binding on the
Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th
Cir. 1981).
USCA11 Case: 21-14023        Date Filed: 08/25/2022      Page: 10 of 12




10                      Opinion of the Court                  21-14023

United States for the recovery of any internal-revenue tax alleged
to have been erroneously or illegally assessed or collected, or any
penalty claimed to have been collected without authority or any
sum alleged to have been excessive or in any manner wrongfully
collected under the internal-revenue laws”). However, the
Supreme Court has held that the waiver of sovereign immunity
provided for in § 1346(a)(1) only applies when a taxpayer has paid
to the IRS the full amount of the contested tax liability. See Flora
v. United States, 362 U.S. 145, 150–51, 177 (1960) (“Reargument has
but fortified our view that s 1346(a)(1), correctly construed,
requires full payment of the assessment before an income tax
refund suit can be maintained in a Federal District Court.”).
       Tinnerman asserts he was not seeking to recover under
§ 1346 and was instead proceeding under the APA, 5 U.S.C. § 702,
which provides for the right of judicial review of an agency action
and operates as a general waiver of sovereign immunity for suits
against the United States seeking nonmonetary relief, even if the
claim does not arise under the APA. Panola Land Buyers Ass'n v.
Shuman, 762 F.2d 1550, 1555 (11th Cir. 1985) (“The defense of
sovereign immunity is waived in actions against federal
government agencies seeking nonmonetary relief if the agency
conduct is itself subject to judicial review.”).
       However, § 702’s waiver did not apply because Tinnerman
sought monetary relief and because § 702 states that “[n]othing
herein . . . confers authority to grant relief if any other statute that
grants consent to suit expressly or impliedly forbids the relief which
USCA11 Case: 21-14023        Date Filed: 08/25/2022     Page: 11 of 12




21-14023                Opinion of the Court                        11

is sought.” 5 U.S.C. § 702. Section 1346 authorizes tax refund suits
but only when the plaintiff has paid their tax liability in full, which
Tinnerman had not, and the APA does not create a cause of action
when another “statute that grants consent to suit expressly”—
§ 1346—would bar relief for failure to comply with its jurisdictional
requirements.
      Accordingly, because Tinnerman did not pay in full what he
owed before filing a claim for recovery, the district court lacked
subject-matter jurisdiction to hear his claims for recovery and
properly dismissed these claims.
        Additionally, the district court did not err in denying
Tinnerman leave to amend his complaint a second time because
doing so would have been futile. Regardless of any amendment he
might make, Claims III and IV (for a refund of monies paid) would
still be barred by sovereign immunity because he did not pay the
total tax liability. Burger King Corp. v. Weaver, 169 F.3d 1310,
1320 (11th Cir. 1999) (“This court has found that denial of leave to
amend is justified by futility when the complaint as amended is still
subject to dismissal.” (quotations omitted)).           Thus, the
government’s position is correct as a matter of law, and we grant
the government’s motion for summary affirmance as to Claims III
and IV and deny as moot its motion to stay the briefing schedule.
Groendyke Transp., Inc., 406 F.2d at 1162.
       We GRANT the government’s motion to dismiss this appeal
as to Claims I and II. Moreover, because the government’s position
concerning Claims III and IV is clearly correct as a matter of law,
USCA11 Case: 21-14023         Date Filed: 08/25/2022      Page: 12 of 12




12                       Opinion of the Court                   21-14023

we GRANT the government’s motion for summary affirmance as
to those claims and DENY AS MOOT its motion to stay the
briefing schedule. We also DENY Tinnerman’s motions for
sanctions.6
       DISMISSED IN PART AND AFFIRMED IN PART.




6
  As noted above, Tinnerman has filed three separate motions for sanctions
relating to the government’s motion to dismiss the appeal, the motion for
summary affirmance, and the motion to stay the briefing schedule. These
motions are frivolous and we deny them.